UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-7415



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DIANA MYERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-99-185-AW, CA-00-2294-AW)


Submitted:     February 8, 2001          Decided:    February 14, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Diana Myers, Appellant Pro Se. Hollis Raphael Weisman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Diana Myers seeks to appeal the district court’s order denying

her motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. Myers, Nos. CR-99-185-AW; CA-00-2294-AW

(D. Md. filed Aug. 24, 2000; entered Sept. 28, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2